Title: To James Madison from Louis-André Pichon, 2 November 1801
From: Pichon, Louis-André
To: Madison, James


George Town 11 Brumaire an 9 (2. Novemb. 1801)
Le Citoyen Pichon a l’honneur de prévenir Monsieur Madison que le Citoyen Marbois qui était demeuré à Baltimore, pour remplir momentanément les fonctions commissariales, vient de lui faire connaitre Son intention de Se retirer et de retourner en France.
Cette circonstance qui dérange les dispositions que le Citoyen Pichon avait prises, par anticipation de celles qu’il était autorisé à croire que Son Gouvernement aurait faites pour nommer aux divers Commissariats dans les Etats Unis, met le Citoyen Pichon dans le cas de laisser le Citoyen Arcambal à New York et deplacer temporairement à Baltimore, jusqu’à ce que les intentions du Gouvernement Soient connues, une personne qui, comme celles qu’il a mises à Charleston et à Alexandrie puisse remplir, Sous le titre d’Agent du Commissariat Général, les devoirs les plus urgens. Le Citoyen Pichon, en conséquence, pour l’information de Monsieur le Secrétaire d’Etat joint ici la copie de la Commission qu’il expédie au Citoyen Jacques Marie Gabriel Levillain, Son Secrétaire, qui est la personne qu’il envoye à Baltimore. Le Citoyen Levillain sera également muni d’une lettre d’introduction du Citoyen Pichon, pour Monsieur le Gouverneur de l’Etat du Maryland, conforme à celle qui a été Communiquée à Monsieur Madison par la note du Citoyen Pichon du 21 Juillet dernier.
Les motifs déduits dans la note ci dessus mentionnée, et dans celle ci, ont déterminé le citoyen Pichon à ces arrangements temporaires. S’il Se présentait des circonstances qui parussent éxiger des personnes plus directement autorisées, le Citoyen Pichon ne manquerait pas de donner d’autres Commissions et de solliciter l’Exequatur de Monsieur Le Président des Etats Unis.
Le Citoyen Pichon prie Monsieur Le Secrétaire d’Etat d’agréer ses respects et l’assurance de sa haute considération.
 
Condensed Translation
Informs JM that Marbois, who has been filling the post of commissary at Baltimore, has decided to return to France. Pichon will leave Arcambal at New York and temporarily place Jacques-Marie-Gabriel Levillain, his secretary, at Baltimore. Levillain will carry letter of introduction to the governor of Maryland similar to that Pichon sent JM on 21 July. If circumstances require persons more directly authorized, Pichon will not fail to draw up other commissions and solicit presidential exequatur.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:363). RC in a clerk’s hand. Enclosure (1 p.; in French) is a copy of the commission for Levillain, dated 2 Nov. 1801.


   Pichon should have written “an 10.”


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:450–51.

